Citation Nr: 1105157	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-11 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated October 2007 and April 2008 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his November 2008 substantive appeal for headaches, the 
Veteran stated that he received treatment for his headaches in 
1970 to 1971 at the Dallas VA Medical Center.  The record does 
not contain VA treatment records from that time period and it 
does not appear that VA made any efforts to obtain those records.  
Those VA records should be obtained on remand.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also 38 C.F.R. § 3.159(c) 
(2010). 

The Board finds that a VA examination is necessary to decide the 
claim.  Service treatment records show that the Veteran 
complained of a 4-5 day history of headaches in November 1967; 
the assessment was possible malaria.  Separation examination was 
negative for headaches.  Following service, the Veteran reported 
during a VA examination for posttraumatic stress disorder (PTSD) 
that he had been hit in the head with a Howitzer canister during 
service.  As noted above, he stated that he was treated for 
headaches within a year following separation.  An August 1973 A 
VA treatment record shows that the Veteran was treated for 
headaches which began two months before.  It was noted that he 
had pain in an area of an "ancient laceration."  VA treatment 
records beginning in January 2008 include the Veteran's report of 
a 20 year history of headaches.  Given the current complaints of 
headaches and the Veteran's competent report of being hit in the 
head in service and reported treatment for headaches within one 
year of separation, examination a VA medical opinion regarding 
his claim for service connection for headaches should be 
obtained.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).    

The Board also finds that a VA examination is necessary regarding 
the claim for service connection for a skin condition.  On 
entrance examination in August 1966, the Veteran was found to 
have tinea cruris of the buttocks.  He was examined again in 
February 1967 and was found to have eczematoid dryness of the 
buttocks.  On separation examination in May 1969, the Veteran's 
skin was noted to be normal.  

If a pre-existing disorder is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disorder, but he may bring a claim for service-connected 
aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413 
(Fed. Cir. 1994).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, or 
air service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical 
evidence is needed to support a finding that the pre-existing 
disorder increased in severity during service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  

Post-service medical records detail treatment for a rash in 
January 2008, which the Veteran reported having for 40 years.  
Later in January 2008, the Veteran was treated for chronic jock 
itch.  In November 2008, the Veteran was diagnosed as having 
tinea.  In February 2009, he was treated for a rash around the 
umbilicus which he stated he had since Vietnam.  Physical 
examination revealed well demarcated erythematosus with scaly 
plaques and scalloped border on groin bilaterally, light brown 
circular plaques on buttocks, mild and scaly erythematosus plaque 
around umbilicus, and toenail dystrophy consistent with 
onychomycosis.  The Veteran was diagnosed as having tinea 
corporis.  A VA medical opinion should also be obtained to 
determine whether the Veteran's current skin condition was 
incurred in or aggravated during service.  38 C.F.R. § 3.159 
(c)(4); 38 U.S.C.A. § 5103A(d).    


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any VA 
treatment records for the Veteran's 
headaches from the Dallas VA medical center 
from 1970 to 1971.  All efforts to obtain 
these records should be fully documented 
and a negative response must be provided if 
records are not available.

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of the Veteran's 
headaches.  The claims file must be made 
available to the examiner for review 
prior to the examination.  

Based on the examination and review of the 
record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent probability) 
that the Veteran's headaches had their 
onset during active service or are related 
to any in-service disease or injury.  The 
examiner should consider the Veteran's 
inservice treatment for headaches in 
November 1967 and his report that he was 
hit in the head with a Howitzer canister 
during service in providing an opinion in 
this matter. 

All necessary tests should be performed and 
a detailed rationale for any opinion 
expressed should be provided.

3.  Schedule the Veteran for an appropriate 
VA examination, to determine whether the 
current nature and likely etiology of his 
skin condition.  The claims file must be 
made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

Based on the examination and review of the 
record, the examiner address the following:  

(a) Is the tinea cruris of the buttocks 
noted on entrance to service the same 
disease as the skin condition diagnosed 
following service?  

(b) If the answer is yes, is it at least 
as likely as not that the skin disability 
that pre-existed entrance into service was 
aggravated to a permanent degree during 
service beyond that which would have been 
expected given the normal progression of the 
disability?

(c) If the answer is no, is it at least as 
likely as not that the current skin 
condition had its onset during service?  

A rationale for all opinions expressed 
should be provided.  

4.  Then, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If 
the decision with respect to the claims 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


